DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 63-78, in the reply filed on 12/20/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 requires “wherein said elastomeric resin-based material is based on a resin selected from polyurethane, polyethylene or polypropylene-based resins; Ethylene vinyl acetate; Ethylene vinyl alcohol; Polyesters; Polyolefin, modified Melamine-based thermoset resins; Urea and Urea modified resins; ESI (ethylene styrene interpolymer), or any of the styrene acrylic copolymers and Acrylic resins; rubber based materials including NBR (nitrile Butadiene), SBR (styrene butadiene), or CR (chloroprene), 
Regarding claim 63, the phrase “including” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitation(s) following the phrase are not considered part of the claimed invention, i.e. “including NBR (nitrile Butadiene), SBR (styrene butadiene), or CR (chloroprene)” is not considered part of the claimed invention/not considered to further limit rubber based materials, i.e. the limitation is met by any rubber based materials and not only NBR (nitrile Butadiene), SBR (styrene butadiene), or CR (chloroprene).
Regarding claim 65, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitation(s) following the phrase are not considered part of the claimed invention.
Claim 67 recites the limitation “said layers of elastomeric resin-based material” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 68, the phrase “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitation(s) following the phrase(s) are not considered part of the claimed invention.
Regarding claim 68, the phrase “most preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 
Claim 72 recites the limitation “the surface of the membrane covered panel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 73 recites the limitation “the surface of the membrane covered panel” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 76, the phrase “more preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitation(s) following the phrase(s) are not considered part of the claimed invention.
Regarding claim 76, the phrase “most preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination the limitation(s) following the phrase are not considered part of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 63-67, 69-76, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Clausi et al. (U.S. Patent Application Publication 2012/0103722) in view of Kawasaki et al. (U.S. Patent Application Publication 2014/0295159) and/or Ho (U.S. Patent Application Publication 2014/0302308).
Clausi discloses a process for the production of a covered panel comprising: applying a thin flexible, elastomeric film (Paragraphs 0008, 0016, and 0021 and Abstract) considered a membrane (i.e. thin pliable sheet of material) produced from a thermosetting elastomeric resin-based material, to a panel construct so that the membrane is adjacent to a surface of the panel construct including positioning the membrane on the panel construct so that the membrane is positioned adjacent to a surface of the panel construct, and pressing the resultant membrane covered panel construct, under conditions of heat and pressure, for sufficient time to cure the elastomeric resin-based material, and bond the membrane to the panel construct (i.e. to cure and bond the loose assembly see paragraph 0059 which loose assembly includes the thermosetting elastomeric resin-based material without any previously described step of curing so that if somehow not necessarily considered implicit from the disclosure of Clausi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cure and bond the loose assembly as taught by Clausi includes to cure the membrane comprising thermosetting elastomeric resin-based material and bond the 
As to the limitations in claim 63 of “said elastomeric resin-based material is a solution or dispersion of an elastomeric resin in water, or another solvent” and “wherein said membrane is formed by applying an elastomeric resin-based material, in a liquid form, to a transfer film, and drying said liquid film so as to form said membrane on said transfer film, wherein said formed membrane is removably attached to said transfer film”, Clausi does not expressly describe how the film (Paragraphs 0008 and 0021) considered a membrane is formed.  Clausi describes using a coating as alternative to using a film (Paragraphs 0008 and 0021) wherein the elastomeric resin-based material is a solution or dispersion of an elastomeric resin in water, or another solvent (Paragraph 0048) and wherein the coating is formed by applying the elastomeric resin-based material, in a liquid form, to a surface of the panel construct, and drying the liquid coating so as to form a membrane on the surface of the panel construct (Paragraph 0055).  It is well understood by one of ordinary skill in the art of forming a resin-based film the method is similar to coating but to further include a transfer film as the support for the coating of the resin-based material as it dries, i.e. a curable resin-based film is conventionally formed by applying a resin-based material as a solution or dispersion of a resin in water, or another solvent , in a liquid form, to a transfer film, and drying the liquid film so as to form the film on the transfer film, wherein the formed film is removably attached to the transfer film as evidenced by Kawasaki (Paragraphs 0074-0082) and/or Ho (Paragraphs 0022-0025).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the film/membrane as taught by Clausi is formed by applying the elastomeric resin-based material comprising a solution or dispersion of an elastomeric resin in water, or another solvent, in a liquid form, to a transfer film, and drying the liquid film so as to form 
Regarding claim 65, Clausi teaches the elastomeric resin-based material is a water-borne solution or dispersion of an elastomeric polyurethane-based resin (Paragraphs 0048 and 0055).
Regarding claim 66, Kawasaki (Paragraphs 0076 and 0079) and Ho (Paragraph 0034) each teach the resin-based material is applied to the transfer film, using a technique selected from spray coating, roller coating, curtain coating, and dip coating.
Regarding claim 67, Clausi as modified by Kawasaki and/or Ho teach the membrane is produced from one or more layers of a resin material, and wherein any or all of the layers of elastomeric resin-based material are dried after each resin layer application wherein Clausi teaches the layer is allowed to dry (Paragraph 0055) wherein exemplary drying conditions of layers in Clausi include in an oven at a temperature of 90oC. for 3 minutes (Paragraphs 0056-0058), exemplary drying conditions of the layer(s) include usually at a temperature of 20 to 300o C. for usually 30 seconds to 1 hour as taught by Kawasaki (Paragraph 0081), and exemplary drying conditions of the layer(s) in an oven include 75oC. for about 0.5 minutes as taught by Ho (Paragraph 0149).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the drying as taught by Clausi as modified by Kawasaki and/or Ho is by drying each layer in an oven at a temperature of less than 130oC for a time period of between 30 seconds and 5 minutes as is the conventional and predictable drying as evidenced by Clausi and Kawasaki and/or Ho including in order to avoid or minimize any curing of the applied elastomeric resin-based material as Clausi does not describe any curing during drying, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed 
Regarding claim 64, each of Kawasaki (Paragraph 0082) and Ho (Paragraph 0025) teach removing the film from the transfer film to produce a transfer film-free film, and then using the transfer film-free film so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the applying step taught by Clausi as modified by Kawasaki and/or Ho comprises providing the transfer film on which the membrane is present, removing the membrane from the transfer film to produce a transfer film-free membrane, and then applying the transfer film-free membrane to the surface of a panel construct so that the membrane is positioned adjacent to a surface of the panel construct as the transfer film is removed prior to use as evidenced by Kawasaki and/or Ho.
Regarding claim 70, each of Kawasaki (Paragraph 0082) and Ho (Paragraph 0025) teach the film used in the state the transfer film is attached/removing the transfer film at a time after application of the film onto the end use product so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the transfer film taught by Clausi as modified by Kawasaki and/or Ho is not removed from the membrane covered panel until after installation of the membrane to form the membrane covered panel and optionally further after use of the membrane cover panel as the transfer film is removed at a time after application of the membrane onto the surface of the panel construct as evidenced by Kawasaki and/or Ho.
Regarding claim 69, the transfer film as taught by Clausi as modified by Kawasaki and/or Ho above is a film material which temporarily adheres to the membrane material, both before and after the pressing operation (i.e. capable of being removed/peeled before or after use), and wherein the transfer film can be peeled, or otherwise removed from the membrane material, without any damage to the 
Regarding claim 71, Clausi teaches the membrane covered panel construct, is pressed in a press, under heat and pressure in a batch pressing device (platen press see paragraph 0059 and if somehow not considered a batch pressing device is then necessarily a continuous pressing device).  
Regarding claim 72, Clausi teaches the press includes textured press plate, and wherein the textured surface of the plate will be transferred to a/the surface of the membrane covered panel (Paragraph 0059).  
Regarding claim 73, the transfer film taught by Clausi as modified by Kawasaki and/or Ho necessarily includes a smooth or textured surface, and wherein the smooth or textured surface of the transfer film will be necessarily be transferred to a/the surface of the membrane covered panel upon drying and curing of the membrane while in contact with the transfer film and including when the transfer film is not removed from the membrane covered panel until after installation of the membrane to form the membrane covered panel (and including as expressly taught by Ho see paragraph 0034).  
Regarding claim 74, Clausi teaches the panel construct is at least one of MDF (medium density fibreboard) board or HDF (high density fibreboard) board or laminated panels capable of for use in the production of flooring, furniture panels and wall panels, etc. (Paragraphs 0005, 0008, and 0019).
Regarding claim 75, Clausi teaches the panel construct is at least a plastic panel, i.e. panel comprising plastic, comprising a plastic wear layer, plastic/vinyl decorative layer, and/or plastic balance layer (Paragraph 0023).  
Regarding claim 76, Clausi teaches the thickness of the membrane applied to the panel construct is from 1 micron to 3 mm (Paragraph 0047).  Clausi further suggests in the example a film build of 150 grams per square meter, after drying wherein the amount is completely variable dependent upon the desired level of sound absorption required so that it would have been obvious to one of ordinary prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed ranges and Clausi does not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 78, Clausi teaches the elastomeric film as a substitute for the wear layer (Paragraphs 0012 and 0021 and considered 1 of Figure 1 is the elastomeric film), i.e. the uppermost layer of the covered panel, and further including wear particles for improved wear resistance wherein the (including uppermost) layer comprising curable resin and wear particles as used in the example further comprises corundum (aluminum oxide) as the wear particles and internal mold release additives for mold release (Paragraph 0058).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the elastomeric film taught by Clausi as modified by Kawasaki and/or Ho is the wear layer (e.g. as 1 of Figure 1) and further comprises wear particles of corundum (aluminum oxide considered a UV protectant) for improved wear resistance and internal mold release additives for mold release (from the press) as directed by Clausi in paragraphs 0012, 0021, and 0058.
Claims 68 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Clausi and Kawasaki and/or Ho as applied to claims 63-67, 69-76, and 78 above, and further in view of Pervan et al. (U.S. Patent Application Publication 2011/0247748).
Regarding claim 68, Clausi teaches as exemplary the membrane covered panel construct is heated and pressed in a press at a temperature of between 100oC and 220oC, e.g. 150oC, for a time 2 wherein Clausi does not teach away from such pressures and wherein pressures of about 20 to about 60 kg/cm2 are conventional in the art as evidenced by Pervan (Paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the membrane covered panel construct is heated and pressed in a press as taught by Clausi as modified by Kawasaki and/or Ho at pressures of between 10 to 80 kg/cm2, at a temperature of between 100oC and 220oC and for a time period of less than 2 minutes as are the conventional and predictable pressure, temperature, and time as evidenced by Clausi and Pervan, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed ranges and Clausi does not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 77, as noted above regarding claim 78 Clausi teaches the membrane contains wear particles of corundum (aluminum oxide).  Clausi is silent as to the specific size of the particles and the particles are transparent wherein conventional and predictable size is between 20 and 100 microns and wherein the particles are transparent such as so that the decorative layer is not obscured by the particles as evidenced by Pervan (Paragraphs 0006-0008).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the wear particles taught by Clausi as modified by Kawasaki and/or Ho are between 50 and 300 microns in size as is the conventional and predictable size as evidenced by Pervan, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and wherein there is no evidence of criticality of the claimed .
Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Clausi and Kawasaki and/or Ho as applied to claims 63-67, 69-76, and 78 above, and further in view of Ho.
Clausi as modified by Kawasaki and/or Ho teach all of the limitations in claim 78 as set forth above wherein the following alternative rejection is further made for claim 78.  Conventional, i.e. as is known in the art, additives for the polyurethane resin material comprise surfactant, cross-linking agent, UV protectants, etc. as evidenced by Ho (Paragraphs 0043 and 0149).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the polyurethane resin material taught by Clausi as modified by Kawasaki and/or Ho additionally comprises a surfactant, cross-linking agent, UV protectants, etc. as are conventional additives for the resin material as evidenced by Ho.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746